             Case 5:21-cv-00700-JKP Document 9 Filed 09/15/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION



JESSICA BLAZEJEWSKI,

     Plaintiff,

v.                                                  Case No. SA-21-CV-00700-JKP

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,

     Defendant.



                          MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Allstate Fire and Casualty Insurance Company’s (Allstate)

Motion for Partial Dismissal filed under Federal Rules of Civil Procedure 12(b)(6) and 9(b).

ECF No. 3. Plaintiff Jessica Blazejewski did not respond and did not file an Amended Complaint

within the appropriate time to do so. Upon consideration of Allstate’s motion and the Original

Petition filed in state court prior to removal, the Court concludes Allstate’s Motion to Dismiss is

DENIED. However, Blazejewski’s causes of action of breach of contract, breach of good faith

and fair dealing, and violations of the Texas Insurance Code Section 541 and 542 are DIS-

MISSED without prejudice for lack of subject matter jurisdiction. This action will proceed on

Blazejewski’s request for declaratory relief asserted under the Texas Civil Practice and Remedies

Code.

                                           Background

         This case arises from Blazejewski’s assertion of entitlement to uninsured motorist insur-

ance benefits under an insurance contract she holds with Allstate. In the Petition filed in state
           Case 5:21-cv-00700-JKP Document 9 Filed 09/15/21 Page 2 of 6




court, Blazejewski asserts she was involved in a motor vehicle accident in which an uninsured

driver and non-party, Irene Bergez, caused her serious bodily injury. Id. Blazejewski alleges she

is insured under an automobile policy with Allstate that provides uninsured motorist (“UIM”)

coverage; however, when she submitted a claim for payment of UIM benefits under the insur-

ance policy, Allstate wrongfully refused payment. Against Allstate, Blazejewski asserts causes of

action of breach of contract, breach of good faith and fair dealing and violation of Title 5 of the

Texas Insurance Code Sections 541 and 542. Blazejewski also seeks declaratory relief under

Chapter 37 of the Texas Civil Practice and Remedies Code. Allstate removed the action to this

federal court.

                                             Analysis

       Allstate filed this Motion to Dismiss all of Blazejewski’s causes of action for failure to

state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6), except for the request for de-

claratory relief. Allstate asserts Blazejewski fails to plead facts sufficient to establish her legal

entitlement to recover UIM benefits coverage under the insurance contract. Citing Brainard v.

Trinity Universal Insurance Co., Allstate contends it has no contractual duty to pay UIM benefits

until Blazejewski obtains a judgment establishing Bergez’s liability and underinsured status and

the amount of any recoverable damages. See Brainard v. Trinity Universal Insurance Co., 216

S.W.3d 809, 818 (Tex. 2006). Because Blazejewski has not obtained such a judgment determin-

ing liability and damages, if any, the causes of action must be dismissed for failure to state a

claim as a matter of law. Allstate does not contest Blazejewski’s alternative request for declara-

tory relief under the Texas Civil Practice and Remedies Code.

       The State of Texas requires automobile insurance providers to provide “uninsured or un-

derinsured motorist coverage” (UIM) which “protects insureds who are legally entitled to recov-



                                                 2
            Case 5:21-cv-00700-JKP Document 9 Filed 09/15/21 Page 3 of 6




er from owners or operators of uninsured or underinsured motor vehicles. . . .” TEX. INS. CODE §

1952.101(a) (emphasis added). To be legally entitled to recover benefits under a UIM insurance

policy, an insured must establish the liability of an uninsured/underinsured motorist and the ex-

tent of the damages. Brainard, 216 S.W.3d at 818 (interpreting prior version of statute); In re

Koehn, 86 S.W.3d at 367. Thus, under a UIM policy, receipt of benefits, “are conditioned upon

the insured’s legal entitlement to receive damages from a third party.” Brainard, 216 S.W.3d at

818; See In re Koehn, 86 S.W.3d at 367-368.

         The insured’s legal entitlement to receive UIM benefits arises upon obtaining a judgment

establishing the liability and underinsured status of the alleged tortfeasor. Brainard, 216 S.W.3d

at 818; Terry v. Safeco Ins. Co. of Am., 930 F. Supp. 2d 702, 709 (S.D. Tex. 2013). Consequent-

ly, “the UIM insurer is under no contractual duty to pay benefits until the insured obtains a

judgment.” Brainard, 216 S.W.3d at 818; Terry, 930 F. Supp. 2d at 709-10; In re State Farm

Mut. Auto. Ins. Co., 553 S.W.3d 557, 559 (Tex. App.—San Antonio 2018, no pet.). “Neither re-

questing UIM benefits nor filing suit against the insurer triggers a contractual duty to pay.” Id.;

Borg v. Metro. Lloyd’s of Texas, W:12-CV-256, 2013 WL 12091651, at *2 (W.D. Tex. Feb. 21,

2013).

         In Texas, an UIM carrier “is under no contractual duty to pay benefits until the insured

obtains a judgment establishing the liability and underinsured status of the other motorist.”

Brainard, 216 S.W. 3d at 818; Allstate Insurance Co. v. Irwin, 2021 WL 2021446, at *1 (Tex.

2021). To determine the liability of an uninsured motorist, the insured may obtain a judgment

against the tortfeasor. Borg, 2013 WL 12091651, at *2; Brainard, 216 S.W. 3d at 818. Alterna-

tively, the insured may litigate UIM coverage with the insurer; however, “due to the unique

terms of UM/UIM coverage,” when proceeding in federal court, the proper vehicle to bring such



                                                3
           Case 5:21-cv-00700-JKP Document 9 Filed 09/15/21 Page 4 of 6




a claim is through a declaratory judgment action. Borg, 2013 WL 12091651, at *2 (citing Accar-

do v. Am. First Lloyds Ins. Co., CIV.A. H-11-0008, 2012 WL 1576022, at *5 n.3 (S.D. Tex. May

3, 2012)); see also Cantwell v. Sentry Select Ins. Co., SA-18-CA-193-FB, 2019 WL 5455008, at

*3 (W.D. Tex. Mar. 22, 2019); Woods v. Argonaut Midwest Ins. Co., 6:15-CV-139, 2016 WL

3653518, at *5 (E.D. Tex. Mar. 18, 2016).

        Blazejewski does not assert in the Petition that she obtained a judgment establishing Ber-

gez’s liability and any consequential damages incurred. Texas case law does not allow a scenario

such as this, in which Blazejewski files suit asserting breach of contract and other causes of ac-

tion against Allstate to determine Bergez’s liability and any applicable damages. See Brainard,

216 S.W. 3d at 818; see also Allstate Insurance Co. v. Irwin, 2021 WL 2021446, at *1. Texas

case law specifically iterates an insurer holds no contractual duty to pay UIM benefits until there

is an independent judgment establishing a tortfeasor’s liability and the insured’s damages. If an

insured chooses to proceed directly against the insurer, rather than the alleged tortfeasor, and the

action proceeds in federal court, this judgment may be obtained through a declaratory judgment

of liability. See Borg, 2013 WL 12091651, at *2; see also Allstate Insurance Co. v. Irwin, 2021

WL 2021446, at *1 (holding declaratory-relief vehicle against insurer is available when proceed-

ing in state court).

        Because Allstate’s contractual duty to pay UIM benefits under the policy does not arise

until Blazejewski obtains a judgment establishing the liability and underinsured status of Bergez.

Blazejewski’s causes of action based on Allstate’s failure to pay UIM benefits are premature.

Accardo, 2012 WL 1576022, at *3. This procedural posture prompts this Court’s independent

obligation to ensure it has subject matter jurisdiction over all claims before it.




                                                  4
           Case 5:21-cv-00700-JKP Document 9 Filed 09/15/21 Page 5 of 6




       “A case or controversy must be ripe for decision, meaning that it must not be premature

or speculative.” Shields v. Norton, 289 F.3d 832, 834-35 (5th Cir. 2002). “Generally, issues are

not ripe if ‘further factual development is required.’” Anderson v. Sch. Bd. of Madison Cnty., 517

F.3d 292, 296 (5th Cir. 2008). “If the purported injury is contingent on future events that may not

occur as anticipated, or indeed may not occur at all, the claim is not ripe for adjudication.” Lopez

v. City of Houston, 617 F.3d 336, 342 (5th Cir. 2010). Until a claim is ripe, the Court lacks sub-

ject matter jurisdiction because it has no power to decide disputes that are not yet justiciable.” Id.

at 341. Thus, when a case is abstract or hypothetical, the court should dismiss for lack of subject

matter jurisdiction, rather than failure to state a claim. Monk v. Huston, 340 F.3d 279, 282 (5th

Cir. 2003).

       Blazejewski’s purported injury is contingent on future events that may not occur as antic-

ipated, or indeed may not occur at all. Until Blazejewski litigates Bergez’s liability in this action

and obtains a judgment with determination of damages, and until Allstate denies payment of any

UIM benefits after such a judgment, any related or consequential cause of action is not ripe.

Here, Allstate moved for dismissal for failure to state a claim under 12(b)(6); however, this

Court lacks subject matter jurisdiction to adjudicate the asserted causes of action based upon lack

of ripeness.

       Due to the unique terms of UIM coverage, the proper vehicle to litigate a tortfeasor’s lia-

bility and any resulting damages directly against the insurer is through the remaining request for

declaratory relief. Allstate does not contest this procedural vehicle or seek dismissal of the

alternative request for declaratory relief under Chapter 37 of the Texas Civil Practice and

Remedies Code. Therefore, Blazejewski’s request for declaratory relief is the only live cause.




                                                  5
           Case 5:21-cv-00700-JKP Document 9 Filed 09/15/21 Page 6 of 6




                                           Conclusion

        The asserted causes of action for breach of contract, breach of good faith and fair dealing

and violation of the Texas Insurance Code are dismissed without prejudice for lack of subject

matter jurisdiction. Blazejewski already asserts a mechanism to determine any entitlement to

UIM benefits: a request for declaratory relief. Thus, this action will proceed on Blazejewski’s

request for declaratory relief under the Chapter 37 of the Texas Civil Practice and Remedies

Code.

        It is so ORDERED.
        SIGNED this 15th day of September, 2021.




                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE




                                                 6
